DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sherrerd (U.S. Patent 888,047).
	Sherrerd discloses a slide having a forward portion (11) including a vertical wall with horizontally extending apertures (not labeled, located on 11, Figure 2) for accommodating retaining bolts (page 1, lines 58-60).  There is a rearward horizontally oriented pronged portion (4, 5).  Sherrerd is silent regarding threads in the bolt accommodating apertures; however, the examiner takes Official notice that it is well known to thread apertures which are designed to accept bolts.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have, for example, threaded at least one lug (say, distal 11 in Figure 2) in order to facilitate a firm connection with a bolt originating from the opposite lug (say, proximate 11, Figure 2).

Allowable Subject Matter
Claims 1-11 are allowed.
s 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant's arguments filed 28 September 2021 have been fully considered but they are not persuasive.  The examiner maintains that it is within ordinary skill to have threaded the apertures of Sherrerd.  Applicant has not invented threaded apertures and bolts could be used in conjunction with these threaded apertures, as discussed in the rejection.  The amendment does not overcome the arrangement of Sherrerd since the apertures are arranged horizontally through the vertical wall(s) of Sherrerd.
The other rejections have been overcome in view of the amendment/arguments.  It is noted that the application cannot be in condition for allowance until the withdrawn claims have been canceled.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671